Christian, J.,
delivered the opinion of the court.
The court is of opinion that there is no error in the decree of the circuit court of King William in sustaining the defendant’s demurrer and dismissing the complainant’s bill.
The bill upon its face, together with the exhibits filed therewith (which must be taken as a part of the bill), conclusively shows that the whole subject, of controversy in this case was fully passed upon and disposed of by the district and circuit courts of the United States ; and that the matters in controversy between the parties were fully and finally adjudicated by the decrees and orders entered in said courts.
The trustee, Montague, who held the legal title to the land in controversy was made a party to the bankrupt proceedings in the district court of the United States upon his own petition filed in said court.
Gregg, the appellant (who held the equity of redemption in said land and who became the purchaser at the sale made by Montague, trustee, and Mountcastle, assignee), was a quasi party to the proceedings as a purchaser.
It was before that tribunal, that he ought to have insisted on the confirmation of the sale to him, and objected to the upset bid made by Mountcastle. His remedy, if any he had, was in that court.
*473The allegations of the bill and the exhibits filed therewith, make it apparent that these courts — -district and circuit of the United States — had jurisdiction both of the subject-matter in controversy and of the parties thereto, and that the parties submitted themselves to that jurisdiction.
The remedy of the appellant was either by a bill of review to the final judgment of the circuit court of the United States or by appeal. Not having availed himself of either of these remedies, he cannot come into a state court for redress for any grievance, real or imaginary, which he may have suffered by the decrees and orders of the United States courts. Those courts having jurisdiction of the subject-matter and of all the parties therein interested, its decree is final unless corrected either by bill of review or appeal. Certainly a state court can exercise no jurisdiction in such a case, however erroneous the decision of the United States courts may be.
It is plain, therefore, that the circuit court of King William was right in holding that it could take no jurisdiction of the matters set forth in the bill and the exhibits therein filed, and in declaring that the whole subject was passed upon by the district and circuit courts of the United States, in the bankrupt suit in the matter of Clements, the bankrupt ; and that the decrees of those courts having complete jurisdiction of the subject-matter and of all the parties interested therein are final and conclusive, and cannot be inquired into by a state court.
The court is, therefore, of opinion that there is no error in the decree of the circuit court of King William county, and that the same be affirmed.
Decree affirmed.